Citation Nr: 1621314	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depressive disorder, and primary insomnia.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to October 1982 and from May 1997 to January 1998 with additional service in the United States Army Reserve. 

This matter comes to the Board of Veterans' Appeals from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, a transcript of which has been associated with the Veteran's electronic records.  

In January 2015, the Board remanded the claim for further development.

In addition to diagnoses of a depressive disorder and primary insomnia, which were discussed in the prior remand, VA treatment records show a diagnosis of obsessive-compulsive-disorder features.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal includes an anxiety disorder and the issue is as stated on page one of this decision.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include a depressive disorder and insomnia, as a result of receiving the incorrect dosage of an allergic serum in September 2013 has been raised by the record at the November 2014 hearing (see hearing transcript, page 4), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 




FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran has or has had an anxiety or depressive disorder since she filed her claim in January 2012.

2.  The weight of evidence is against a finding that the Veteran's primary insomnia is related to active service, to include her experience in Bosnia in which she visited a farm and saw slaughtered dogs.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include an anxiety disorder, depressive disorder, and primary insomnia, was not incurred in or aggravated by service, and psychosis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2012 and March 2015, pursuant to the January 2015 remand, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the June 2012 letter, VA notified her of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a May 2015 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center (AMC) obtained the service and VA treatment records, to include additional VA treatment records obtained pursuant to the remand.  

The RO and AMC afforded the Veteran VA examinations in April 2012 and April 2015, to include an additional examination pursuant to the January 2015 remand.  The Board finds that the examinations are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge fully explained the issue on appeal during the hearing.  For example, the undersigned Veterans Law Judge noted that the evidence needed to show a current diagnosis and a relationship between that diagnosis and active service.  Hearing transcript, pages 6,8.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she or her representative identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) 

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association  (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2014).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2014 and as such, this claim is governed by DSM-5.  See 38 C.F.R. § 3.384 (2015).

38 C.F.R. § 3.384 (2015) defines the term "psychosis" means any of the following disorders: (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity. 

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Board will first address whether the Veteran has or has had an anxiety disorder since she filed her claim in January 2012.  VA treatment records dated in October 2014 show a diagnosis of obsessive-compulsive-disorder features.  The psychiatry resident noted that although the Veteran described symptoms consistent with obsessive-compulsive disorder, she did not meet the full criteria for a diagnosis of obsessive-compulsive disorder.  The other VA treatment records do not show a diagnosis of an anxiety disorder, such as obsessive-compulsive disorder or PTSD.

The April 2012 VA examination report shows that the Veteran had a symptom of anxiety.  That symptom was manifested by her tending to hold things in too much, by her tending to be a worrier, by her tending to procrastinate many things, and by people regarding her as being a perfectionistic.  The April 2012 VA examiner stated that the Veteran did not have a diagnosable mental-health disorder other than a mild sleep disorder.  

The April 2015 VA examination report reflects that the Veteran again had a symptom of anxiety.  She reported her symptom while driving of having "flashes" (visualizations) of driving her car into a rail as well as her stressor of visiting a farm and seeing slaughtered dogs.  She described herself as a worrier, especially about her physical-health problems, and reporting getting sweaty, though it was unclear whether sweating is hormonal or a physical symptom of anxiety.  She reported that things need to be really clean and in order and that she is constantly cleaning or repositioning something.  The examiner noted that although the in-service stressor was subjectively distressing, it does not rise to the level of threat associated with a criterion A event for a diagnosis of PTSD.  The examiner opined that the Veteran did not meet the criteria for PTSD.  The examiner indicated that the Veteran endorses mild symptoms of anxiety, but that none of them rise to the level of a clinically significant anxiety disorder.

Put simply, the weight of the evidence is against a finding that the Veteran has or has had an anxiety disorder since she filed her claim in January 2012.

The Board will next address whether the Veteran has or has had a depressive disorder since she filed her claim in January 2012.  There is conflicting medical evidence.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit  has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

A July 2010 VA treatment record reflects that the Veteran had a positive depression screen.  She had many features of depression, to include lack of energy and depressed mood.  The doctor noted that the symptoms could be due to sleep apnea.

The April 2012 VA examination report reveals that the Veteran had a depressed mood manifested by feeling down some days, i.e., a couple of days per week.  The examiner concluded that the Veteran does not have depression.  

The October 2014 VA treatment records show a diagnosis of obsessive-compulsive-disorder features.  She reported feeling depressed, insomnia, anhedonia, poor mood, and decreased appetite.  The psychiatry resident indicated that intrusive visual images of crashing her vehicle was more consistent with obsessive-compulsive-disorder intrusive thoughts than with depression.  The psychiatry resident diagnosed mild-to-moderate major depressive disorder.

The April 2015 VA examination report reflects that the Veteran reported being depressed for a day or two every other week.  The examiner indicated that the Veteran did not have a depressed mood, and a depressive disorder was not diagnosed.  

The VA examination reports, unlike the VA treatment records, contain the frequency of the symptom of a depressed mood, and these reports reflect that the Veteran does not have a depressed mood more than a couple times a week.  For that reason, the Board places greater weight on these examination reports than on the VA treatment records.  Therefore, the weight of the evidence is against a finding that the Veteran has or has had a depressive disorder since she filed her claim in January 2012.

The Veteran claims that she has a depressive disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - the existence of a psychiatric disorder - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1,372, 1,733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The VA treatment records and VA examination reports do not show a diagnosis of a psychotic disorder.  As for primary insomnia, the VA examination reports show a current diagnosis of that disorder.  Accordingly, Hickson element (1), current disability, is established.

Turning to Hickson element (2), in-service disease or injury, the service treatment records show no treatment or complaints of psychiatric symptomatology or diagnosis of a psychiatric disorder.  The Veteran repeated denied any history of frequent trouble sleeping, to include after her service in Bosnia from May 1997 to January 1998.  In particular, in February 1998 and in July 2002, the Veteran denied a history of frequent trouble sleeping and in May 2004 she denied that she still felt tired after sleeping.  

Nonetheless, the Veteran claims that while in Bosnia, she visited a farm and saw slaughtered dogs.  The Veteran is competent to report this event, and the Board finds her credible.  Thus, Hickson element (2), in-service disease or injury, is established.

As for Hickson element (3), medical nexus, there is no competent medical evidence relating the primary insomnia to active service.  The April 2012 VA examiner opined that the Veteran's sleep disorder is likely as not related to anything that occurred in service.  The examiner's basis was that the service treatment records do not show sleep problems and that the sleep problems do not appear to be related to any specific event from service.  The April 2015 VA examiner also noted that the service treatment records do not show sleep problems and that the sleep problems do not appear to be related to any specific event from service.

The Veteran claims that her psychiatric disorder is related to her active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case - the relationship between her primary insomnia and active service - falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1,733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

To the extent that the Veteran is claiming sleep impairment since the incident in Bosnia, the Board notes that she is competent to report that symptomatology but the Board does not find her credible.  The service treatment records show that in February 1998 and in July 2002, the Veteran denied a history of frequent trouble sleeping and in May 2004 she denied that she still felt tired after sleeping.  Therefore, continuity of symptomatology is not shown.

In short, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the Veteran has or has had an anxiety disorder or depressive disorder since she filed her claim in January 2012, that an acquired psychiatric disorder was demonstrated in service, that there is a nexus between the current diagnosis of primary insomnia and service, and that a psychosis was compensably manifested within one year of active duty.  Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, and it is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depressive disorder, and primary insomnia, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


